Exhibit 10.2

SEVERANCE, CONFIDENTIALITY, NONSOLICITATION

AND NONCOMPETITION AGREEMENT

This Severance, Confidentiality, Nonsolicitation and Noncompetition Agreement
(this “Agreement”) is entered into as of                     , 2010, by and
between                      (“Employee”), an individual, and Rural/Metro
Corporation, a Delaware corporation (the “Company” or “Rural/Metro”).

Rural/Metro believes it is in Rural/Metro’s best interests to employ or continue
to employ Employee. Due to Employee’s experience, Employee has particular skills
and knowledge that are valuable to Rural/Metro, its customers, and its financial
stakeholders.

As an inducement to Employee to execute this Agreement and in exchange for
Employee’s promises and obligations contained in this Agreement which will
directly and/or indirectly benefit the business interests of Rural/Metro,
Rural/Metro offers and Employee accepts as consideration the following:
(i) Rural/Metro’s offer of employment or continuing employment and the benefits
associated with that employment; (ii) Rural/Metro’s promise of granting Employee
access to confidential information necessary to perform Employee’s duties;
(iii) the actual grant to Employee by Rural/Metro of such confidential
information necessary to perform Employee’s duties; (iv) Rural/Metro’s promise
to provide Employee with valuable training; (v) the actual provision of valuable
training to Employee by Rural/Metro; (vi) Rural/Metro’s promise to provide
Employee access to its business and customer relationships and goodwill;
(vii) the actual provision to Employee by Rural/Metro of access to its business,
customer relationships, and goodwill; (viii) Rural/Metro’s obligations to
Employee contained in this Agreement; (ix) Rural/Metro’s promise to permit or
continue to permit Employee to participate in its various benefit plans and
programs on the terms and conditions thereof from time to time; and (x) such
other sufficient consideration of which Employee acknowledges receipt.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Employee agree as follows:

1. Nature of Employment Relationship. Employee acknowledges and understands that
the employment relationship between Rural/Metro and Employee is strictly an “at
will” relationship and that Employee’s employment may be terminated by either
Employee or Rural/Metro at any time and for any reason with or without cause or
notice by either Employee or Rural/Metro. Employee further acknowledges and
understands that Employee remains subject at all times to all policies and
procedures generally applicable to employees of Rural/Metro as in effect from
time to time, except that to the extent that the terms and conditions of this
Agreement are inconsistent with the terms and conditions of any such policies or
procedures, the terms and conditions of this Agreement shall prevail.



--------------------------------------------------------------------------------

2. Compensation in the Event of Termination.

(a) Definitions. For purposes of this Agreement:

(1) “Affiliate” means any employer with which Rural/Metro would be considered to
be a single employer under Sections 414(b) and 414(c) of the Internal Revenue
Code of 1986, as amended (the “Code”), using fifty (50%), rather than eighty
(80%), as the percentage of ownership required with respect to such Code
sections. The status of an entity as an Affiliate relates only to the period of
time during which the entity is so affiliated with the Company.

(2) “Cause” will exist if the Company determines that Employee (i) willfully or
through gross negligence acted or failed to act in a manner that materially
damages the Company, any Affiliate, its stockholders or the Company’s or any
Affiliate’s financial condition or reputation or involves fraud; (ii) materially
violated the Company’s published policies or codes, including but not limited to
the Company’s ethics policies and codes as in effect from time to time if such
violation has not been cured within fifteen (15) days after notice by the
Company reasonably identifying such failure or breach; provided that no notice
and cure opportunity need be provided if Employee had knowledge of the policy or
code at the time of the violation and the violation is not reasonably curable as
determined by the Company; (iii) impeded, interfered, or failed to reasonably
cooperate with an investigation authorized by the Board of Directors of the
Company or willfully failed to follow a legal and proper directive from the
Employee’s supervisor(s); (iv) misrepresented or concealed a material fact for
purposes of securing employment with the Company or this Agreement; (v) abused
alcohol and/or drugs in a manner that materially impacts Employee’s ability to
successfully perform the duties or obligations of the position or positions held
by Employee; or (vi) willfully failed to perform the duties or obligations of
the position or positions held by Employee or otherwise breached Employee’s
duties or obligations of the position or positions held by Employee, if such
failure or breach has not been cured within fifteen (15) days after notice by
the Company reasonably identifying such failure or breach; provided that no
notice and cure opportunity need be provided if the failure or breach relates to
any matter included in subparts (i), (iii), (iv) or (v) of this Section 2(a)(2)
or is otherwise not reasonably curable as determined by the Company.
Notwithstanding anything in this Section 2(a)(2) to the contrary, the failure of
the Company or any Affiliate to achieve budgeted or projected financial or
similar performance objectives shall not, in and of itself, be considered a
breach of any obligation under this Agreement or otherwise constitute “Cause” as
defined herein.

(3) “Good Reason” means (i) any material diminution of Employee’s position,
authority and duties under this Agreement; (ii) Employee is required to relocate
to an employment location that is more than 50 miles from Employee’s current
employment location; (iii) Employee’s Base Salary rate is reduced to a level
that is less than the rate paid to Employee during the immediately prior
calendar year, unless Employee has agreed to said reduction or unless the
Company makes an across-the-board reduction that applies to all Company
executives; or (iv) the Company materially breaches any of its obligations under
this Agreement. Notwithstanding the above provisions, a condition shall not be
considered “Good Reason” unless (i) Employee gives the Company written notice of
such condition within 30 days after the material facts regarding such condition
become known to Employee; (ii) the Company fails to cure such condition within
20 days after receiving Employee’s written notice; and (iii) Employee terminates
his employment within 20 days after the expiration of the Company’s cure period.

 

2



--------------------------------------------------------------------------------

(4) “Disability” shall be deemed to exist if Employee is unable, despite
reasonable accommodation, to perform the essential functions of his current
position due to physical or mental illness, injury or other medical condition
for a period of not less than six (6) full months in any twelve- (12-) month
period.

(5) “Separation from Service” means, within the meaning of Section 409A of the
Code and the regulations and other guidance issued thereunder by the United
States Department of Treasury and the Internal Revenue Service (collectively,
“Section 409A”), the termination of employment of Employee with Rural/Metro and
all its Affiliates. Whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate that there was
a reasonable anticipation that no further services would be performed after the
termination date or that the level of bona fide services Employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or as an independent
contractor) over the immediately preceding thirty-six- (36-) month period (or
the full period of services if less than thirty-six (36) months). The employment
relationship shall be treated as continuing intact while Employee is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to reemployment with Rural/Metro or its Affiliates under an
applicable statute or by contract

(b) Cause or Resignation without Good Reason. If Employee’s employment is
terminated by the Company for Cause or by Employee without Good Reason, Employee
shall receive (i) payment of any earned but unpaid Base Salary earned up to and
including the date of termination; and (ii) reimbursement of any unreimbursed
business expenses incurred up to and including the date of termination
(together, the “Accrued Obligations”).

(c) Death or Disability. If Employee’s employment terminates as a result of
Employee’s death or Disability, Employee, or Employee’s estate, if applicable,
shall receive the Accrued Obligations and any vested benefits that Employee, or
Employee’s estate, may be entitled to receive under any Company disability or
insurance plan or other applicable employee benefit plan.

(d) Without Cause or for Good Reason. If Employee’s employment is terminated by
the Company without Cause of by Employee for Good Reason, provided that
Employee’s termination of employment constitutes a Separation from Service,
Employee shall receive (subject to all of the terms and conditions of this
Agreement, including without limitation Section 2(e), Section 2(f) and
Section 12): (i) the Accrued Obligations; (ii) the continuation of Employee’s
then Base Salary for (A) twelve (12) months after the date of termination of
employment, less lawfully required withholdings, paid in accordance with the
Company’s generally-applicable payroll practices; (iii) payment of any incentive
compensation or bonus pursuant to any company Management Incentive Plan
maintained from time to time (“MIP”) (less lawfully required withholdings, and
payable at the time payments are made to MIP participants generally), which was
earned in or payable with respect to performance during the

 

3



--------------------------------------------------------------------------------

plan year immediately prior to the plan year in which the termination occurs and
which has not been paid as of the date of termination (so long as Employee
(x) was employed through the final day of the plan year in which the incentive
compensation or bonus was earned; and (y) had not given notice of termination
without Good Reason or received notice of termination for Cause, in either case
prior to the final day of the plan year); and (iv) a portion of the Employee’s
COBRA coverage premiums for 18 months (or such shorter time if such coverage
terminates under Section 4980B of the Internal Revenue Code), provided that
Employee shall continue to pay the same amount toward the cost of such premiums
as paid immediately prior to the last day of Employee’s active employment and
shall comply with applicable election and eligibility requirements.

(e) Release Agreement. Notwithstanding anything to the contrary herein, any
payment made or benefit furnished under Section 2(d) shall commence sixty
(60) days after the date of the Executive’s Separation from Service; provided
that the Executive has executed and submitted to the Company a release of
claims in form and substance as reasonably requested by the Company (“Release
Agreement”) and the seven- (7-) day period during which the Executive is
entitled to revoke the Release Agreement has expired on or before such sixtieth
(60th) day. If the Release Agreement is not timely submitted to the Company, no
payments under Section 2(e) shall be made, notwithstanding anything to the
contrary herein.

(f) Potential Six-Month Delay of Payments.

(1) When Delay Occurs under Section 409A. If upon a Separation from Service
Employee is a Specified Employee and if the payments under this Section 2 would
be considered deferred compensation under Section 409A, and finally if an
exemption from the six- (6-) month delay requirement of Section 409A is not
available, the payments for the first six (6) months following Employee’s
Separation from Service shall be paid to Employee in a single sum on the first
(1st) day of the seventh (7th) month immediately following the month in which
Employee’s Separation from Service occurs. All other payments shall be made in
accordance with Section 2(d).

(2) Specified Employee Defined. “Specified Employee” shall mean an employee who
at the time of Separation from Service is a key employee of Rural/Metro, if any
stock is publicly traded on an established securities market or otherwise. For
purposes of this Agreement, an employee is a key employee if the employee meets
the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder, disregarding Section 416(i)(5)) at
any time within the twelve- (12-) month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve- (12-) month period that begins on the first
day of January following the close of the identification period.

 

4



--------------------------------------------------------------------------------

3. Confidentiality; Non-Disclosure; Ownership of Work.

(a) Confidentiality; Non-Disclosure. During the course of Employee’s employment,
Employee will become exposed to a substantial amount of confidential and
proprietary information, including, but not limited to, financial information,
annual reports, audited and unaudited financial reports, operational budgets and
strategies, methods of operation, customer lists, strategic plans, business
plans, marketing plans and strategies, new business strategies, merger and
acquisition strategies, management systems programs, computer systems, personnel
and compensation information and payroll data, and other such reports, documents
or information of Rural/Metro or its Affiliates (collectively the “Confidential
and Proprietary Information”). Due to Employee’s senior position with
Rural/Metro or its Affiliates, Employee acknowledges that Employee regularly
receives Confidential and Proprietary Information with respect to Rural/Metro
and/or its Affiliates; for the avoidance of doubt, all such information is
expressly included in the defined term “Confidential and Proprietary
Information.” In the event Employee’s employment is terminated by either party
for any reason, Employee promises that Employee will not retain, use, take with
Employee or make any copies of such Confidential and Proprietary Information in
any form, format, or manner whatsoever (including paper, digital or other
storage in any form) nor will Employee disclose the same in whole or in part to
any person or entity, in any manner either directly or indirectly. Excluded from
this Agreement is information that (i) is or becomes publicly known through no
violation of this Agreement, (ii) is lawfully received by the Employee from any
third party without restriction on disclosure or use, (iii) is required to be
disclosed by law, or (iv) is expressly approved in writing by Rural/Metro for
release or other use by the Employee. The provisions of this paragraph shall
survive the termination of this Agreement.

(b) Ownership of Work, Materials and Documents. All records, reports, notes,
compilations, software, programs, designs and/or other recorded or created
matters, copies thereof or reproductions, in whatever media form and whether
stored on devices owned by the Company or owned by Employee, relating to the
Company’s and its Affiliates’ trade secrets, operations, activities, or
business, made or received by Employee during any past, present or future
employment with the Company and its Affiliates are and shall be works made for
hire and are, or shall become the exclusive property of the Company. Immediately
upon the Company’s request at any time during or following the term of this
Agreement, Employee shall return to the Company any and all Confidential and
Proprietary Information and any other property of the Company or any Affiliate
then within Employee’s possession, custody and/or control. Failure to return
this property, whether during the term of this Agreement or after its
termination, shall be a breach of this Agreement. The provisions of this
paragraph shall survive the termination of this Agreement.

4. Covenant -Not-to-Compete.

(a) Interests to be Protected. The parties acknowledge that during the term of
Employee’s employment, Employee will perform essential services for the Company
and its Affiliates, employees and shareholders, and for municipalities and other
persons or entities with which the Company or one or more of its Affiliates
contracts or to or through which the Company or one or more of its Affiliates
provides services (collectively, “clients”) of the Company. For purposes of this
Section 4, reference to the Company shall include reference to the Company and
its Affiliates. Therefore, Employee will be given an opportunity to meet, work
with and develop close working relationships with the Company’s clients on a
first-hand basis, and Employee will gain valuable insight as to the clients’
operations, personnel and need for services. In addition, Employee will be
exposed to, have access to, and be required to work with, a considerable amount
of the Confidential and Proprietary Information. The parties also

 

5



--------------------------------------------------------------------------------

expressly recognize and acknowledge that the personnel of the Company have been
trained by, and are valuable to the Company, and that if the Company must hire
new personnel or retrain existing personnel to fill vacancies it will incur
substantial expense in recruiting and training such personnel. The parties
expressly recognize that should Employee compete with the Company in any manner
whatsoever, it could seriously impair the goodwill and diminish the value of the
Company’s business. The parties acknowledge that these covenants set forth
throughout this Section 4 have an extended duration; however, they agree that
these covenants are reasonable and necessary for the protection of the
legitimate business interests of the Company. For these and other reasons, and
the fact that there are many other employment opportunities available to
Employee if Employee’s employment with the Company should terminate (including
opportunities in industries or lines of business in which the Company does not
participate), the parties are in full and complete agreement that the following
restrictive covenants (which together are referred to as the
“Covenant-Not-To-Compete”) are fair and reasonable and are freely, voluntarily
and knowingly entered into. Further, each party has been given the opportunity
to consult with legal counsel before entering into this Agreement.

(b) Devotion to Employment. Employee shall devote substantially all Employee’s
business time and efforts to the performance of Employee’s duties on behalf of
the Company. During Employee’s term of employment, Employee shall not at any
time or place or to any extent whatsoever, either directly or indirectly,
without the express written consent of the Company, engage in any outside
employment, or in any activity competitive with or adverse to the Company’s
business, practice or affairs, whether alone or as partner, manager, officer,
director, employee, shareholder of any corporation or as a trustee, fiduciary,
consultant or other representative. This is not intended to prohibit Employee
from engaging in nonprofessional activities such as personal investments or
conducting to a reasonable extent private business affairs which may include
other boards of directors’ activities, as long as they do not conflict with the
Company and, in the case of positions on boards of directors or similar bodies,
receive the prior written approval of the Company. Participation to a reasonable
extent in civic, social or community activities is encouraged. Notwithstanding
anything herein to the contrary, any non-Company activities shall be conducted
in compliance with the Company’s corporate governance policies and other
policies and procedures as in effect from time to time.

(c) Non-Solicitation of Clients. During the term of Employee’s employment with
the Company and for a period, after the termination of employment with the
Company, equal to the greater of (a) twelve (12) months or (y) if Employee
receives a Severance Payment under and as defined in that certain Change of
Control Agreement entered into between Employee and the Company (as amended,
supplemented, replaced or otherwise modified from time to time) twenty-four
(24) months (as applicable, the “Non-Compete Period”), regardless of who
initiates the termination and for whatever reason, Employee shall not directly
or indirectly, for Employee, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, in any
manner whatsoever, call upon, contact, encourage, handle, accept or solicit
client(s) or prospective clients of the Company with whom (i) Employee worked as
an employee of the Company at any time prior to termination, or at the time of
termination; or (ii) about whom Employee possessed or had access to Confidential
and Proprietary Information at any time prior to termination, or at the time of
termination, for the purpose of soliciting, providing or selling such client(s)
or prospective client(s) services that are the same, similar, or related to the
services that the Company provides, or has prepared or offered to provide, to
such client(s) or prospective client(s).

 

6



--------------------------------------------------------------------------------

(d) Non-Solicitation of Employees. During the term of Employee’s employment with
the Company and for the Non-Compete Period, regardless of who initiates the
termination and for any reason, Employee shall not knowingly, directly or
indirectly, for Employee, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, seek to
hire any Company employees for the purpose of having such employee engage in
services that are the same, similar or related to the services that such
employee provided for the Company. For the purposes of this Section 4(d),
“Company employee” shall include not only a common law employee but also any
individual who (i) is employed by or who works as a contractor for the Company
at any time during the 12-month period preceding the termination of this
Agreement, or (ii) is employed by or who works as a contractor for the Company
at any time during the Non-Compete Period.

(e) Competing Business. During the term of this Agreement and for the
Non-Compete Period, Employee shall not, directly or indirectly, for Employee, or
on behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, engage in the
same or similar business as the Company, which would be in competition with any
Company line of business of the Company, in any geographical service area where
the Company is engaged in business, or was considering engaging in business at
any time prior to the termination or at the time of the termination of
Employee’s employment. Without limiting the foregoing or any other aspect of
this Covenant-not-to-Compete, Employee further specifically acknowledges and
agrees that the limitations set forth in this Section 4(e) expressly preclude
competitive activity of any nature in any geographical service area by Employee
for or on behalf of American Medical Response (AMR) or any of AMR’s, Affiliates,
successors or assigns. If the geographical service areas described above in this
Section 4(e) should be found by a court to be unreasonable in scope, then the
geographical service areas applicable herein shall be the geographical service
areas in which Employee performed Employee’s duties pursuant to this Agreement.
For the purposes of this provision, the term “competition” shall mean directly
or indirectly engaging in or having a substantial interest in a business or
operation which is, or will be, performing the same or similar services as those
provided by the Company.

(f) Extension of Period. Employee agrees that the Non-Compete Period shall be
extended for a period of time equal to the duration of any breach thereof by
Employee.

(g) Judicial Amendment. If the scope of any provision of Sections 3 or 4 of this
Agreement is found by a court to be too broad to permit enforcement to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law. The parties agree that the scope of any provision of this Agreement may be
modified by a judge in any proceeding to enforce Sections 3 or 4 of this
Agreement, so that such provision can be enforced to the maximum extent
permitted by law. If any provision of this Agreement is found to be invalid or
unenforceable for any reason, it shall not affect the validity of the remaining
provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

(h) Injunctive Relief, Damages and Forfeiture. Due to the nature of Employee’s
position with Rural/Metro, and with full realization that a violation of
Section 3 or 4 will cause immediate and irreparable injury and damage, which is
not readily measurable, and to protect Rural/Metro’s interests, Employee
understands and agrees that, in addition to instituting arbitration proceedings
to recover damages resulting from a breach of this Agreement, Rural/Metro will
be entitled to obtain temporary, preliminary, and permanent injunctive relief in
any state or federal court of competent jurisdiction in Maricopa County,
Arizona, to cease or prevent any actual or threatened violation of this
Agreement on the part of Employee without being required to post a bond or other
security. In any action brought pursuant to this Section 4(h), the prevailing
party shall be entitled to an award of attorneys’ fees and costs.

(i) Survival. The provisions of this Section 4 shall survive the termination of
this Agreement.

5. Cooperation; No Disparagement. During the Non-Compete Period, Employee agrees
to provide reasonable assistance to the Company (including assistance with
litigation matters), upon the Company’s request, concerning the Employee’s
previous employment responsibilities and functions with the Company.
Additionally, at all times after the Employee’s employment with the Company has
terminated, Company and Employee agree to refrain from making any disparaging or
derogatory remarks, statements and/or publications regarding the other, its
employees or its services. In consideration for such cooperation, Company shall
reimburse Employee for Employee’s reasonable out-of-pocket expenses incurred in
connection with such cooperative efforts. Except as permitted in accordance with
Section 409A, expenses for reimbursement during one taxable year may not affect
expenses eligible for reimbursement in another calendar year; reimbursements of
an eligible expense must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and the expense
is not subject to liquidation or exchange for another benefit.

6. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then such provision will be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification will make the provision legal, valid
and enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

7. Assignment by Company. Nothing in this Agreement shall preclude the Company
from consolidating or merging into or with, or transferring all or substantially
all of its assets to, another corporation or entity. Upon such consolidation,
merger or transfer of assets and assumption, the term “Company” as used herein
shall mean such other corporation or entity, as appropriate, and this Agreement
shall continue in full force and effect.

8. Entire Agreement. This Agreement embodies the complete agreement of the
parties hereto with respect to the subject matter hereof and supersede any prior
written, or prior or contemporaneous oral, understandings or agreements between
the parties that may have related in any way to the subject matter hereof. This
Agreement may be amended only in writing executed by the Company and Employee.

 

8



--------------------------------------------------------------------------------

9. Governing Law; Exclusive Venue. Because the Company has its principal place
of business located in Scottsdale, Arizona, and because it is mutually agreed
that it is in the best interests of the Company and all of its employees that a
uniform body of law consistently interpreted be applied to the employment
agreements to which the Company is a party, this Agreement shall be deemed
entered into by the Company and Employee in Scottsdale, Arizona. The law of the
State of Arizona, without regard to its conflict of laws provisions, shall
govern the interpretation and application of all of the provisions of this
Agreement. The parties expressly agree to submit to the exclusive jurisdiction
and exclusive venue of the courts in Maricopa County, Arizona in connection with
any litigation which may be brought with respect to a dispute between the
parties, regardless of where Employee resides or where the services required by
this Agreement are performed. Employee irrevocably waives Employee’s right, if
any, to have any disputes between Employee and the Company decided in any
jurisdiction or venue other than a court in the State of Arizona.

10. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three (3) days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:

 

if to the Company:   

Rural/Metro Corporation

9221 East Via de Ventura

Scottsdale, Arizona 85258

Attention: General Counsel

if to Employee:                                                        
                                                    
                                                 

11. Dispute Resolution. Any dispute, controversy, or claim, whether contractual
or non-contractual, including without limitation any federal or state statutory
claim, common law or tort claim, or claim for attorneys fees, between the
parties hereto arising directly or indirectly out of, or connected with, this
Agreement and/or the parties’ employment relationship, unless mutually settled
by the parties hereto, shall be resolved by binding arbitration conducted
pursuant to the Federal Arbitration Act and in accordance with the Employment
Arbitration Rules of the American Arbitration Association (the “AAA”). The
parties agree that before proceeding to arbitration that they will mediate their
disputes before a mutually selected mediator. If the parties are unable to
mutually select a mediator, then the parties shall jointly request that the AAA
appoint a mediator. Any arbitration shall be conducted by an arbitrator mutually
selected by the parties. If the parties are unable to mutually select an
arbitrator, the parties shall jointly request that the AAA appoint an
arbitrator. All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the parties mutually agree that the arbitration shall
be conducted by a panel of three (3) arbitrators. The resolution of the dispute
by the arbitrator(s) shall be final, binding, nonappealable, and fully
enforceable by a court of competent jurisdiction under the Federal Arbitration
Act. The arbitrator(s) may award damages to the prevailing party. The
arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitration shall be held in the Phoenix/Scottsdale
metropolitan area. The Company shall initially pay all AAA, mediation, and
arbitrator’s fees and costs. The arbitrator(s) may award reasonable attorneys’
fees and/or costs to the prevailing party.

 

9



--------------------------------------------------------------------------------

12. Withholding; Release. All of Employee’s compensation under this Agreement
will be subject to income reporting, tax deduction, and tax withholding
authorized or required by applicable law. The Company’s obligation to make any
post-termination payments hereunder (other than the Accrued Obligations), shall
be subject to receipt by the Company from Employee of a release consistent with
Section 2(e) of this Agreement, and compliance by Employee with the covenants
set forth in Sections 3, 4 and 5 hereof.

13. Non-Waiver; Construction; Counterparts. The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege conferred in
this Agreement, or the waiver by said party of any breach of any of the terms,
covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party. This Agreement shall be construed fairly as to both parties and
not in favor of or against either party, regardless of which party prepared the
Agreement. This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Employee, the Company and their respective successors
and assigns; provided, however, that the rights and obligations of Employee
under this Agreement shall not be assignable. This Agreement is solely for the
benefit of the parties and their respective successors, assigns, heirs and
legatees. Nothing herein shall be construed to provide any right to any other
entity or individual.

15. Employee Representations. Employee hereby represents that he is not subject
to any contract or other restriction that would prevent, or in any way interfere
with, his accepting employment with the Company and performing any or all of
Employee’s duties contemplated pursuant to this Agreement. Employee further
acknowledges that the Company has directed him to not misappropriate any
confidential information or trade secrets from any prior employer or third party
for use in the performance of his duties with the Company.

16. Section 409A. Company and Employee intend that this Agreement comply with
Section 409A. The parties hereby agree that this Agreement shall be construed in
a manner to comply with Section 409A and that, should any provision be found not
in compliance with Section 409A, the parties are hereby contractually obligated
to execute any and all amendments to this Agreement deemed necessary and
required by legal counsel for Company to achieve compliance with Section 409A.
By execution and delivery of this Agreement, Employee irrevocably waives any
objections Employee may have to the amendments required by Section 409A.

 

10



--------------------------------------------------------------------------------

17. Tax Treatment. Notwithstanding any other provision of this Agreement, the
federal, state, and local income and/or other tax treatment of payments and
benefits under this Agreement shall not be, and is not, warranted or guaranteed.
Neither the Company, its directors, officers, employees, agents, attorneys, nor
any of their designees shall be liable for any taxes, penalties, or other
monetary amounts owed by Employee or any other person as a result of the
Agreement, any deferral or payment under the Agreement, or the administration of
the Agreement.

[signature page follows]

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

RURAL/METRO CORPORATION, a Delaware corporation

By:  

 

Its:  

 

EMPLOYEE:  

 

 

 

11